          Case 3:19-cv-07270-WHA Document 175 Filed 03/04/21 Page 1 of 4




1    Tyler W. Hudson (pro hac vice)                                     Attorneys for Plaintiffs
     Eric D. Barton (pro hac vice)                                      Matthew W.H. Wessler (pro hac vice)
2    Melody R. Dickson (pro hac vice)                                   Jonathan E. Taylor (pro hac vice)
     Austin Brane (State Bar No. 286227)                                GUPTA WESSLER PLLC
3    WAGSTAFF & CARTMELL LLP                                            1900 L Street NW, Suite 312
     4740 Grand Ave., Suite 300                                         Washington, DC 20036
4    Kansas City, MO 64112                                              (202) 888-1741
     (816) 701-1100                                                     matt@guptawessler.com
5    thudson@wcllp.com                                                  jon@guptawessler.com
     ebarton @wcllp.com
6    mdickson@wcllp.com                                                 Jennifer Bennett (State Bar No. 296726)
     abrane@wcllp.com                                                   GUPTA WESSLER PLLC
7                                                                       100 Pine Street, Suite 1250
                                                                        San Francisco, CA 94111
8    Attorneys for Plaintiffs                                           (415) 573-0336
     (additional counsel listed on signature                            jennifer@guptawessler.com
9    page)
10

11                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13
     JERMAINE THOMAS, JERMAINE
14   MILLER, JAMIE POSTPICHAL,
15   RONALD ELLISON, SARAH
     WATERS, MAISHIA JOHNSON, and
16   USULA FREITAS, on behalf of
     themselves and others similarly situated,             Case No. 3:19-cv-07270-WHA
17

18            Plaintiffs,                                  MOTION TO SEAL
     v.                                                    PURUSANT TO LOCAL RULE 79-5(e)
19

20
     CRICKET WIRELESS, LLC,
21

22            Defendant.

23

24

25

26

27

28
                            Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
        Case 3:19-cv-07270-WHA Document 175 Filed 03/04/21 Page 2 of 4




 1                                                  Requested Relief
 2           In accordance with the Stipulated Protective Order (Doc. No. 71) and related Order from
 3   Judge Alsup (Doc. No. 77), Plaintiffs request permission from the Court pursuant to Local Rule 79-
 4
     5(e) to file under seal an unredacted version of Exhibit A to the Dickson Declaration submitted in
 5
     support of Plaintiffs’ Motion for Class Certification. Plaintiffs would publicly file a redacted version of
 6
     Exhibit A to the Dickson Declaration submitted in support of Plaintiffs’ Motion for Class Certification
 7

 8   pursuant to Local Rule which redacts only the alleged confidential material that is subject to the current

 9   Protective Order.

10                                             Memorandum in Support
11           Where Plaintiffs seek to quote documents designated “Confidential” in filings with the Court,
12
     the Stipulated Protective Order requires that Plaintiffs seek a sealing order. Pursuant to Local Rule
13
     79-5, “A sealing order may issue upon a request that establishes that the document, or portions thereof,
14
     are privileged, protectable as a trade secret or otherwise entitled to protection under the law (hereinafter
15

16   referred to as “sealable”).” Here, Exhibit A to the Dickson Declaration submitted in support of

17   Plaintiffs’ Motion for Class Certification includes quotations from a document that Defendant Cricket

18   Wireless, LLC (“Cricket” or “Defendant”) has designated as “Confidential” pursuant to the parties’
19   Stipulated Protective Order. Doc. 71. That document has been bates labeled for reference as
20
     CRICKET01644898 and is entitled “Joint Opposition of AT&T Inc. and Leap Wireless International,
21
     Inc. To Petitions To Deny and Conduct and Reply To Comments”. CRICKET01644898 was
22
     submitted by Defendant’s parent company to the FCC on October 23, 2013. Cricket maintains that
23
     this document and any quotations therein should not be publicly filed. Thus, in compliance with the
24

25   Stipulated Protective Order, Plaintiffs seek permission from the Court to file Exhibit A to the Dickson

26   Declaration submitted in support of Plaintiffs’ Motion for Class Certification under seal to protect the
27   confidentiality of the document.
28

                            Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
        Case 3:19-cv-07270-WHA Document 175 Filed 03/04/21 Page 3 of 4




 1          In accordance with Local Rule 79-5, the following documents are attached hereto in support
 2   of the motion:
 3
            (A) Declaration in Support of the Motion to Seal (Exhibit 1);
 4
            (B) Proposed Order (Exhibit 2);
 5
            (C) A redacted version of Exhibit A to the Dickson Declaration submitted in support of
 6

 7              Plaintiffs’ Motion for Class Certification (Exhibit 3); and

 8          (D) An unredacted version of Exhibit A to the Dickson Declaration submitted in support of

 9              Plaintiffs’ Motion for Class Certification (Exhibit 4).
10          WHEREFORE, Plaintiffs respectfully request that the Court seal the unredacted version of
11
     Exhibit A to the Dickson Declaration submitted in support of Plaintiffs’ Motion for Class Certification,
12
     allow Plaintiffs to publicly file a redacted version of Exhibit A to the Dickson Declaration submitted in
13
     support of Plaintiffs’ Motion for Class Certification, and for such other and further relief as the Court
14

15   deems just and necessary under the circumstances.

16
                                                                 GUPTA WESSLER PLLC
17
     Dated: March 4, 2021                                        /s/ Matthew Wessler
18                                                               Matthew Wessler

19
     WAGSTAFF & CARTMELL LLP                                      GUPTA WESSLER PLLC
20   Tyler W. Hudson (pro hac vice)                               Matthew W.H. Wessler (pro hac vice)
     Eric D. Barton (pro hac vice)                                Jonathan E. Taylor (pro hac vice)
21   Melody R. Dickson (pro hac vice)                             1900 L Street NW, Suite 312
22   Austin Brane, CA Bar #286227                                 Washington, DC 20036
     4740 Grand Ave., Suite 300                                   (202) 888-1741
23   Kansas City, MO 64112                                        matt@guptawessler.com
     Tel. (816) 701-1100                                          jon@guptawessler.com
24   Fax (816) 531-2372
     thudson@wcllp.com                                            Jennifer Bennett
25   ebarton@wcllp.com                                            100 Pine Street, Suite 1250
26   mdickson@wcllp.com                                           San Francisco, CA 94111
     abrane@wcllp.com                                             (415) 573-0336
27                                                                jennifer@guptawessler.com

28

                           Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
        Case 3:19-cv-07270-WHA Document 175 Filed 03/04/21 Page 4 of 4




 1   CONSUMER LAW PRACTICE
     OF DANIEL T. LEBEL
 2   PO Box 720286
 3   San Francisco, CA 94172
     Tel: 415-513-1414
 4   Fax: 877-563-7848
     danlebel@consumerlawpractice.com
 5
     WADDELL LAW FIRM LLC
 6   A. Scott Waddell (pro hac vice)
 7   1900 W. 75th Street, Suite 220
     Prairie Village, Kansas 66208
 8   Tel: 816-914-5365
     scott@aswlawfirm.com
 9

10   BELL LAW, LLC
     Bryce B. Bell (pro hac vice)
11   Mark W. Schmitz (pro hac vice)
     Andrew R. Taylor (pro hac vice)
12   2600 Grand Blvd., Suite 580
     Kansas City, Missouri 6410
13
     Tel: 816-886-8206
14   Fax: 816-817-8500
     Bryce@BellLawKC.com
15   MS@BellLawKC.com
     AT@BellLawKC.com
16

17   Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28

                           Motion to Seal Pursuant to Local Rule 79-5 (Case No. 3:19-cv-07270-WHA)
